Order entered December 22, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-16-01436-CV

    COOPER GAY MARTINEZ DEL RIO Y ASOCIADOS INTERMEDIARIOS DE
                  REASEGURO S.A. DE C.V., Appellant

                                              V.

                         ELAMEX, S.A. DE C.V., ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11987

                                          ORDER
       Before the Court is appellant’s December 20, 2016 unopposed motion for extension of

time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed

by January 30, 2017.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE